Citation Nr: 0904246	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date than January 4, 
2006, for the assignment of a 100 percent disability rating 
for post- traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1992 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in North Little Rock, Arkansas, which assigned the veteran a 
100 percent temporary total disability rating based on 
hospitalization for PTSD from January 4, 2006, and a 50 
percent disability rating from March 1, 2006, and from a 
November 2006 rating decision, which assigned the veteran a 
schedular 100 percent disability rating from January 4, 2006.

The veteran testified before the undersigned at a February 
2008 Travel Board hearing, a transcript of which is 
associated with the file.  

The Board remanded this case in October 2008 for additional 
evidentiary development.  It returns now for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran brought an increased rating claim for PTSD 
which was dated on February 16, 2006, and received on 
February 27, 2006, based on recent hospitalization, and an 
increased rating claim for PTSD on September 7, 2006.  

2.  The veteran had no pending, unadjudicated formal or 
informal claim for an increased rating for PTSD prior to 
February 27, 2006.  

3.  The medical evidence shows a factually ascertainable 
increase in the level of the veteran's PTSD disability as of 
October 25, 2005, but no earlier, during the year prior to 
the February 27, 2006, date of claim.




CONCLUSION OF LAW

The criteria for an effective date of October 25, 2005, but 
not earlier, for the grant of a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.400, 4.71a 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).  With regards to the 
veteran's claim, a VCAA letter from September 2006 satisfied 
the duty to notify provisions by describing the establishment 
of disability ratings and effective dates and ultimately 
advised the veteran as to the information and evidence needed 
to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Any error in 
the timing or content of the notice is harmless.  See 
Sanders, 487 F.3d at 891.

To the extent the notice provisions outlined in Vazquez-
Flores v. Peake apply, the Board finds any error harmless.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008); 
Sanders, 487 F.3d at 891.  Vazquez-Flores states that, in 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) requires that 
VA notify the claimant of the following:

1.  Medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life;

2.  At least general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would not 
be satisfied by a noticeable worsening or increase in 
severity of the disability and the effect that 
worsening has on employment and daily life;

3.  A disability evaluation is determined by applying 
relevant DCs, which range typically between 0 percent 
to as much as 100 percent, and is based on the nature 
of the symptoms for which disability compensation is 
sought, their severity and duration, and their impact 
upon employment and daily life; and

4.  Examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to it).

Vazquez-Flores, 22 Vet. App. at 43-44.  The Board finds that 
any error in Vazquez-Flores notice is non-prejudicial because 
it has not affected the essential fairness of these 
proceedings.  The RO assigned the veteran a temporary 100 
percent disability rating in March 2006 and then assigned the 
veteran a schedular 100 percent disability rating in November 
2006.  Because the purpose of the notice was achieved, that 
is, the veteran's claim has been proven, prejudice is not 
presumed.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
The veteran has alleged no prejudice, nor has the Board 
identified any, and thus, given the 100 percent disability 
rating, the Board may proceed.  In any event, the September 
2006 notice sufficiently described the effective date and how 
to prove entitlement to an earlier one.  The Board finds any 
error harmless.  See Sanders, 487 F.3d at 891; Vazquez-
Flores, 22 Vet. App. at 43-44.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has not identified any potentially 
relevant evidence that has not been associated with the file, 
including VA treatment and examination records.  The veteran 
testified at a Board hearing in February 2008.  In any event, 
the RO provided the veteran with an appropriate exam in 
October 2006.  In addition, the file includes the records 
from the veteran's hospitalization in early 2006.

Thus, VA has sufficiently satisfied its duties to inform and 
assist the veteran in the development of her claim, and she 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

The veteran contends she is entitled to an effective date 
prior to January 4, 2006, for the grant of 100 percent for 
her service connected PTSD disability.  For the reasons that 
follow, the Board concludes that an earlier effective date of 
October 25, 2005, is warranted.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim may be a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2008); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See id.; see also VAOGCPREC 
12-98, summary available at 63 Fed. Reg. 56703-01, 56704 
(1998).

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

Only where an ascertainable increase in disability precedes a 
claim for an increased disability rating will the provisions 
of 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) apply; 
otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) the date that the increase is shown to have occurred 
(date entitlement arose), if an increase in disability 
occurs after the claim is filed, 38 C.F.R. § 
3.400(o)(1);

(2) the date that the increase is shown to have occurred 
(factually ascertainable), if an increase in disability 
precedes the claim by a year or less, 38 C.F.R. § 
3.400(o)(2);

(3) the date that the claim is received (date of claim), 
if an increase in disability precedes the claim by more 
than a year, 38 C.F.R. § 3.400(o)(2).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for the grant of a 100 percent 
disability rating.

The veteran brought a claim for increased rating of her 
service-connected PTSD in February 2004, which the RO denied 
in an August 2004 Rating Decision.  The RO informed the 
veteran of the adverse decision and informed her of her 
appellate rights, she filed a NOD, and the RO issued a July 
2005 SOC.  She did not perfect an appeal and the August 2004 
Rating Decision is final, extinguishing any prior claims.  
There were no communications from the veteran to the RO 
following issuance of the July 2005 SOC and February 27, 
2006, when she filed a claim for a temporary total rating 
based on her enrollment in a domiciliary PTSD program.  On 
September 7, 2006, the RO received a claim for an increased 
rating for PTSD due to unemployability from the veteran.  The 
RO granted a 100 percent rating in November 2006.  

While the veteran's February 27, 2006, claim did not 
specifically include a claim for an increased rating, the RO 
considered the appropriateness of her then 50 percent rating 
when ending the temporary total rating.  The March 2006 
rating decision had not become final when the veteran filed 
her September 7, 2006, claim for an increased rating.  As the 
propriety of her permanent rating was a necessary element of 
her temporary total rating, the Board will resolve reasonable 
doubt in favor of the veteran and find that the February 27, 
2006, claim reasonably raised a claim for an increased 
rating, beyond merely the temporary total rating.  

The Board has reviewed the veteran's medical records from the 
period prior to February 27, 2006, and there is no indication 
of an informal claim in those records.  See 38 C.F.R. 
§ 3.157(b) (2008).  The veteran requested that she be sent to 
the domiciliary program at Bay Pines VA Medical Center in 
January 2006.  She did not allege unemployability to any of 
her treating providers, though she did state that she 
believed she had difficulty getting help from VA because she 
was a VA employee.  The veteran has not alleged that she 
filed an earlier claim or spoke with other VA employees or 
medical providers regarding a claim for an increased rating.  
There is no instance in her medical records of a statement to 
medical providers that she wanted an increased rating.  An 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the earliest date of claim, 
whether formal or informal, is February 27, 2006.  

The earliest possible effective date for an increased rating 
prior to a February 27, 2006, date of claim is February 27, 
2005.  See Harper, supra.  The RO has already assigned a 
portion of this period with the current January 4, 2006, 
effective date.  The remaining question is whether the 
veteran's increased disability was factually ascertainable 
prior to January 4, 2006, but not earlier than February 27, 
2005.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under the General Rating Formula for Mental 
Disorders, prior to January 4, 2006.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  There are, 
however, no GAF scores available for the period between 
February 27, 2005, and January 4, 2006.  

The veteran was admitted to the Bay Pines inpatient treatment 
program on January 4, 2006, complaining of PTSD symptoms 
including intrusive thoughts, frequent distressing dreams, 
flashbacks of the event, disturbed sleep, irritability, 
anger, hypervigilance, exaggerated startle response and panic 
attacks occurring three times a week.  She reported 
uncontrollable crying, marked agitation and withdrawal from 
others on the anniversary date of the traumatic event.  Her 
symptoms had interfered with her work performance as she 
often experienced severe anxiety in which she would huddle 
under her desk and become emotionally detached from her 
peers.  

The veteran was not receiving regular VA treatment records 
prior to June 2005.  She was seen for an initial psychiatric 
care intake assessment on June 7, 2005, with a followup on 
June 22, 2005, at the Memphis VA Medical Center (VAMC).  In 
July and August, the veteran was seen, requesting admission 
to an inpatient treatment program, first in New Orleans, then 
in Bay Pines.  Applications were completed resulting in her 
enrollment at the Bay Pines VA Medical Center program in 
January 2006.  

On October 25, 2005, the veteran called into the Memphis 
VAMC.  She reported that she had a recent increase in 
depression and anxiety.  She reported feeling overwhelmed 
with life stressors and reported passive suicidal and 
homicidal ideation, without intent or plan.  She contracted 
for safety, and denied any such thoughts on that day.  The 
veteran indicated her reluctance to come into the Center for 
treatment due to confidentiality concerns as a VA employee.

On October 26, 2005, the veteran again called into the 
Memphis VAMC.  The veteran endorsed the symptoms reported 
during the previous call and stated that she felt trapped and 
afraid to leave her home.  

On October 27, 2005, the veteran was seen for a treatment 
session at the Memphis VAMC.  The veteran was again concerned 
about confidentiality and the treating psychologist agreed to 
chart her symptoms generally in the electronic record.  

On November 2, 2005, the veteran missed a scheduled 
appointment, but called into the VAMC.  During the telephone 
interview, she was sobbing and reported feeling overwhelmed.  
The veteran reported feeling suicidal over the weekend, with 
poor appetite, poor sleep, feeling hopelessness, poor 
concentration, and an upset stomach worsened by her mood.  
The psychiatrist she spoke to suggested that she go to the 
emergency room as soon as possible for evaluation.  The 
veteran refused.  

The last significant entry is from December 22, 2005.  The 
veteran denied suicidal or homicidal thoughts at that time.  
She indicated that she had to end her regular treatment 
sessions due to transportation problems.  She reported 
continued depressed and anxious mood with exacerbation of 
PTSD symptoms.  

The next record of PTSD disability after that is the 
veteran's January 2006 admission to the inpatient treatment 
program that entitled her to effective date of January 4, 
2006.  In March 2006, a VA treatment record notes that the 
veteran had not experienced suicidal ideation since December 
2005, but that report goes no further.  The Board notes that 
none of the examinations since January 2006 have been 
retrospective in nature.  The Board finds that the evidence 
does not support an earlier effective date of the assignment 
of 100 percent disability.  In the year prior to her claim on 
February 27, 2006, the Board finds only evidence confirming 
entitlement to the effective date of January 4, 2006, and no 
earlier.

Due to the veteran's concerns regarding confidentiality, the 
electronic record used to generate the current record on 
appeal is general in nature.  On October 25, 2005, the 
veteran had a reported increase in symptoms prior to entry to 
the Bay Pines VAMC treatment program, with symptoms similar 
to those used to grant her currently effective 100 percent 
rating.  Of particular note is the recommendation for an 
emergent evaluation in November 2005, which she refused.  
Prior to October 25, 2005, the veteran did not seek regular 
treatment and there is no evidence of an increase in 
disability.  Resolving reasonable doubt in favor of the 
veteran, the Board considers this to be evidence that the 
increase in PTSD symptomatology was factually ascertainable 
as of October 25, 2005.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. 
App. at 55.  The Board will grant an effective date of 
October 25, 2005, for the assignment of a 100 percent rating 
for PTSD, but no earlier.  See Harper, supra.  




ORDER

Entitlement to an effective date of October 25, 2005, but no 
earlier, for the assignment of a 100 percent rating for PTSD 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


